Citation Nr: 1442947	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-27 463A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for disability of the right upper extremity, including as secondary to service-connected disability of the cervical spine. 

2.  Entitlement to service connection for a low back disorder, including as secondary to service-connected disability of the cervical spine. 

3.  Entitlement to special monthly compensation based on loss of use of the right upper extremity. 

4.  Entitlement to special monthly compensation based on loss of use of the left and/or right lower extremities. 

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance or because housebound. 

6.  Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment or for special adaptive equipment only. 

7.  Entitlement to a certificate of eligibility for assistance in the purchase of specially adapted housing or a special home adaptation grant.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1979 and from July 1984 to June 1988. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of these claims, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board in March 2013.  They also had testified at a prior June 2009 hearing before a local Decision Review Officer (DRO).  Transcripts of both hearings are of record. 

Prior to certification of this appeal to the Board, an August 2008 letter from an attorney who previously had represented the Veteran in connection with these claims reflects that the Veteran had revoked that representation.  In the letter and in an August 2008 letter addressed to VA, the attorney confirmed that she was withdrawing her representation.  The criteria for withdrawal of representation are satisfied.  38 C.F.R. § 14.631 (2013).  The Veteran also revoked representation by Disabled American Veterans (DAV) in a March 2010 letter.  He has not selected a new representative.  As these claims must be remanded for other reasons, he will have another opportunity to select a representative if he so wishes. 

The Veteran withdrew a claim for aid and attendance for his spouse in a July 2010 statement and specifically indicated in his July 2010 substantive appeal to the Board (on VA Form 9) that he was not appealing this other claim.  Thus, this additional claim is not before the Board.  Subsequently, he submitted a new claim for aid and attendance for his spouse in November 2012 that has not since been addressed initially by the RO as the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, even still, and therefore is referring it to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).  


REMAND

As concerning the several claims that are currently before the Board, additional VA medical opinions are needed to make informed decisions on the service-connection claims for disability of the right upper extremity and a low back disorder.  Because the outcome of these claims in turn will affect the determination of entitlement to the ancillary benefits the Veteran also is requesting, the Board must additionally defer consideration of these other claims as well since they are "inextricably intertwined".  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (claims are "inextricably intertwined" when a decision on one or more issues would have a "significant impact" on the resolution of others).

Concerning the claim for a right upper extremity disorder, the evidence is conflicting as to its nature and etiology.  On the one hand, the medical records are replete with findings that there is no objective basis for the Veteran's right upper extremity symptoms or correlation between them and his cervical spine disorder.  For example, a June 1996 private neurological consultation record states with respect to the Veteran's right arm symptoms that the "physical findings [and] MRI do not correlate."  A January 1997 private treatment record reflects a physician's finding that although there was a significant disc herniation at the C6-7 level (which was surgically repaired shortly thereafter), the majority of this pathology was on the left side, while the Veteran's symptoms were on the right side.  The physician concluded that there was no other obvious explanation for this pain.  Similarly, a July 1999 private treatment record states that a cervical computerized tomography (CT) scan showed some mild impingement on the left C6 nerve root, but was not "clinically relevant" as the Veteran's complaints concerned the right arm pain, and the lesion affected the left side.  The physician stated that he "could not explain . . . the Veteran's complaints or reported severity of them." 

Some physicians have suggested a psychiatric etiology for the Veteran's symptoms.  For example, around the time the Veteran initially reported neck pain with paresthesias in the right hand following the in-service injury in July 1983, an August 1983 VA treatment record states that the Veteran's symptoms might be psychogenic in origin.  Further, a July 1990 VA hospitalization summary shows that the Veteran had neck pain with tingling in the right arm and numbness at the tips of his fingers, but the physician concluded after diagnostic imaging, physical examination, and several days of observation that the etiology of the Veteran's neck pain was not discovered, and that it was felt that a component of his symptoms could be related to "psychosomatic etiology."  Along the same lines, an August 2000 VA treatment record reflects a physician's findings that the Veteran's physical complaints were largely psychological in nature and not supported by objective clinical findings.  

While a May 2000 VA neurological examination report reflects a physician's generalized and unexplained conclusion that the "right upper extremity problem" was related to the Veteran's cervical spine disability, the examiner also noted that a July 1999 myelogram and prior magnetic resonance imaging (MRI) study showed no evidence of foraminal or spinal stenosis, and the Veteran's pain seemed "out of proportion to the objective evidence."  The examiner did not account for this apparent contradiction. 

More recent treatment records continue to raise serious questions as to whether the Veteran's right arm symptoms may be attributed to underlying physical pathology.  A December 2004 VA neurological examination report reflects a physician's observation that the objective findings were not consistent with the objective complaints and history, including a neurological examination.  The physician stated that there were no upper motor neuron signs, atrophy, or contracture which would be expected for "paralysis" due to the cervical fusion.  The Veteran's impairment in motor function of the upper extremity was also found to be inconsistent during the course of the interview and examination.  In a January 2005 addendum, the examiner concluded that a recent MRI showed no abnormality in the spinal cord, and thus no "structural basis for [the Veteran's] subjective complaints."

In an August 2005 VA spinal cord injury consultation record, the clinician concluded based on the findings in a December 2004 MRI that there was no evidence of injury to the spinal cord to account for the Veteran's reported upper extremity and lower extremity complaints.  It was noted that the Veteran had repeated tests and evaluations by multiple subspecialists including spinal cord injury staff physicians at several VA facilities, and in the private sector with the same conclusion that the objective clinical findings did not support the Veteran's reported symptoms.  An addendum notes that the Veteran demonstrated excellent handgrip of a chair, but previously barely moved his hand when requested during examination.  

An August 2005 VA neurosurgery consultation note also states that it did not appear the Veteran had compressive pathology, and that his symptoms and deficits seemed "quite disproportionate" to what was shown on diagnostic imaging studies. 

In a November 2007 VA neurological examination report, the examiner stated there were no upper motor neuron signs consistent with a cervical cord lesion, or lower motor neuron findings in the upper extremities that would corroborate the Veteran's cervical complaints.  The examiner concluded that there were no physical findings to suggest significant disability.  Similarly, in a November 2007 spine examination report, a different VA physician concluded that he could not correlate the Veteran's subjective complaints with the objective findings.  In this regard, the examiner explained that the Veteran reported a glove-type decreased sensation in his right upper arm which was not following any dermatomal patterns.  The examiner noted that there were also discrepancies regarding the Veteran's reported limitations concerning the legs and what the objective findings showed. 

In short, there are no findings of record which reliably establish an objective, physical basis for the Veteran's reported right upper extremity impairment.  

On the other hand, despite the repeated findings summarized above indicating that there is no objective clinical basis for the Veteran's right arm symptoms, there is also significant evidence that the Veteran's right arm symptoms are credible and that they occur in relation to his cervical spine symptoms.  

Specifically, the Veteran's complaints of right arm symptoms in conjunction with his neck pain are well documented, including in the August 1983 VA treatment record dated around the time of the Veteran's initial injury, the July 1990 VA hospital summary mentioned above, and in many other treatment records.

Further, private treatment records dated in January and March 1997 show that the Veteran reported neck pain radiating to the shoulder and right arm which had become progressively worse, and that he cradled his right hand in his left, and appeared hypersensitive to touch over the right arm and particularly over the back of the right hand.  Although these symptoms occurred following a post-service injury when televisions fell onto the Veteran's neck and right shoulder, they are similar to the symptoms he reported after the initial service-connected injury to the cervical spine in July 1983, when he reported developing right shoulder pain as well as pain over the lateral aspect of the right forearm and numbness in the fingers.  At that time, a neurological examination including electromyography (EMG) and a nerve conduction study (NCV) did not show evidence of neuropathy or radiculopathy.  The similarity in symptoms, and the fact that the Veteran had no apparent reason to misrepresent them, constitutes credible evidence that he experiences right arm symptoms in connection with his cervical spine pathology.  

The Board notes that the fact the Veteran sustained a post-service injury to the cervical spine is not relevant in this case, as the RO has already attributed all pathology and symptoms related to the cervical spine to his service-connected disability, as reflected in a November 1997 rating decision.  

More recently, an August 2008 private MRI study showed a small focal protrusion to the right of midline at C7 and T1.  This is significant in that it suggests the Veteran may have pathology on the right side of the cervical spine to account for his right arm symptoms, while previous diagnostic imaging studies only showed pathology on the left side, according to the interpretations reflected in the treatment records discussed above.  Moreover, a May 2009 private treatment record reflects that the Veteran had significant quadriparesis, more noticeable in the right upper extremity, as well as significant weakness in the right hand grip.  The treating physician concluded that the Veteran had degenerative cervical spine disease, and that there was "still the possibility that the cervical cord injury level [was] C5."  The physician noted that the Veteran had an injury during active service, and that the injury "probably could contribute to his current condition."  The physician did not specify which "condition" was being referred to, as the record reflects findings regarding the cervical spine, lumbar spine, upper extremities and lower extremities.  The physician also observed that it was hard to tell if the in-service injury and "what [the Veteran] has now could not be approved or excluded [sic] as the accident happened years ago."  

Given the above conflicts in the evidence, the Board is unable to make an informed decision on this claim.  In this regard, the benefit-of-the-doubt rule is "not a means of reconciling actual conflict or a contradiction in the evidence."  38 C.F.R. § 3.102 (2013).  Accordingly, a VA opinion is warranted to aid in determining whether there is sufficient evidence to support a relationship between the Veteran's right arm symptoms and his service-connected disability of the cervical spine, or the injury he sustained in service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); accord Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

With respect to the low back claim, the October 2012 VA opinion is not sufficient to make an informed decision.  By way of background, during a period of active duty for training with the Army National Guard in July 1983, the Veteran hit his head against the roof of a jeep, and reported developing neck pain radiating into the right shoulder and arm as well as pain in the entire right foot after the injury.  Service connection has been established for the Veteran's cervical spine disability based on this injury.  There was no mention of injury to the low back at this time or in other contemporaneous treatment records.  Indeed, the Veteran specifically denied back pain.  Nevertheless, it was noted that the right leg symptoms might be due to L5 radiculopathy.  Diagnostic testing and examination was limited to the cervical spine and upper extremities, so the presence or absence of pathology of the lumbar spine was never confirmed at the time.  The Veteran also related a history of low back pain in high school from carrying a drum kit, for which he saw a chiropractor.  However, this was many years earlier, and he stated that the pain had resolved.  

There is no subsequent documentation of low back pain or pathology in numerous treatment records until 1997, when the Veteran reported chronic low back pain radiating into his right leg, as reflected in the VA treatment records.  He also reported numbness in an S1 distribution over the right foot in July 1990, at a time when he was also experiencing increasing neck and right arm symptoms, according to a VA hospitalization summary.  However, he did not report low back pain at that time, and a physical examination was normal.  More recently, a March 2005 VA MRI study of the lumbar spine showed L4-L5 intervertebral disc narrowing, as well as probable impingement of the right nerve at this level.  The Veteran continues to experience chronic low back pain and also reports loss of sensation in both legs. 

In the October 2012 VA opinion, the physician found that it was less likely than not that the Veteran's low back disorder was related to his July 1983 injury.  The physician listed some of the evidence discussed above, and also mentioned a post-service injury to the cervical spine, although it is not clear why this was relevant to the determination concerning the lumbar spine.  The physician then concluded that "given the aforementioned notations, it would be difficult to state that [the Veteran's] present back condition had its beginning with the [July 1983 in-service] accident . . . or that his pre-existing [complaint of low back pain] was aggravated beyond natural progression without mere speculation."  As the physician provided no explanation as to why this evidence either weighed against a relationship to the 

in-service injury or prevented an opinion on the issue without resort to mere speculation, it is not sufficient to render an informed decision on this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); see also Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that if an examiner states that he or she cannot reach a conclusion without resort to speculation, the inability to render the requested opinion must be adequately explained by the examiner or otherwise apparent from the Board's review of the evidence).  

Accordingly, a supplemental opinion must be obtained to clarify whether the right lower extremity symptoms immediately following the July 1983 accident may evidence a low back injury in light of the suspected lumbar radiculopathy at the time of the injury and in light of subsequent treatment records showing right leg symptoms (including VA treatment records dated in July 1997 showing low back pain radiating into the right leg) and, if so, whether such is related to the Veteran's current lumbar spine pathology.  See 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran's outstanding VA treatment records dated since October 2007 also must be obtained and associated with the claims file for consideration.

Accordingly, these claims are REMANDED for the following additional development and consideration: 

1.  Obtain the Veteran's outstanding VA treatment records dated since October 2007 and add them to the claims file (preferably the Virtual File).

2.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's right upper extremity symptoms.  The Veteran need not be scheduled for a VA examination unless the designated clinician deems it necessary.  The entire claims file, including a copy of this REMAND, must be made available to the clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render opinions as to the following: 
A. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's right upper extremity symptoms are caused or aggravated by his service-connected pathology of the cervical spine.  The clinician should consider, among other pertinent evidence, an August 2008 private MRI study showing a small focal protrusion to the right of midline at C7 and T1, which seems to suggest some pathology on the right side of the cervical spine. 
B. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's right upper extremity symptoms may otherwise be related to his in-service injury to the cervical spine in July 1983, around which time he reported right-sided neck pain radiating into the right shoulder and arm in a cervical root 5 distribution (the pain was described as being over the lateral aspect of the right forearm) and decreased sensation in a C4-T1 distribution, with reported numbness in the 4th and 5th fingers. 

Complete explanations must be provided for the conclusions reached. 

3.  Return the case to the physician who rendered the October 2012 VA opinion concerning the Veteran's low back disorder for a supplemental opinion.  If that physician is not available, the opinion may be rendered by a different clinician.  The entire claims file, including a copy of this REMAND, must be made available to the physician for review.   

After reviewing the record, opinions must be provided 
as to the following:
A. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's right lower extremity symptoms reported in the August 1983 VA treatment record evidenced lumbar spine pathology at the time, in light of the suspected diagnosis of lumbar radiculopathy.  If so, the examiner must address the likelihood that when the Veteran hit his head against the roof of a jeep and injured his cervical spine, he also sustained injury to his low back or aggravated a pre-existing low back disorder.  
B. If the right lower extremity symptoms reported in the August 1983 VA treatment record are found to be indicative of lumbar spine pathology, the likelihood (very likely, as likely as not, or unlikely) that they are related to the Veteran's current lumbar spine pathology, which includes nerve encroachment and radiculopathy.  Notably, VA treatment records show that the Veteran reported right lower extremity symptoms in July 1990, and low back pain radiating into the right leg in June and July 1997.

A complete explanation must be provided for the conclusions reached.  Merely citing to data without explaining its significance in terms of how it supports or does not support a relationship to service does not suffice in this regard.  If the examiner is unable to reach a conclusion without resorting to mere speculation, the inability to render the requested opinion must be fully explained. 

4. Then, after completing any other development that may be warranted, readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


